Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 15, 2016

The Court of Appeals hereby passes the following order:

A16A0103. THE CASHER GROUP, INC. v. DIAZ INVESTMENTS, INC.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant The Casher Group, Inc. filed a notice of
appeal to the superior court. The superior court entered its final order on July 14,
2015, in which it granted summary judgment to Diaz Investments, Inc. and awarded
damages and attorneys’ fees. The Casher Group, Inc., represented by Attorney Grady
Roberts, filed its notice of appeal on July 28, 2015. We lack jurisdiction for two
reasons.
        Because the order at issue disposes of a de novo appeal from a magistrate
court decision, The Casher Group was required to follow the discretionary appeal
procedures to obtain review before this Court. See OCGA § 5-6-35 (a) (1); English
v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995). The failure to do so
deprives us of jurisdiction over this appeal.
      The Casher Group filed an application for discretionary review from the
magistrate court’s order entering a writ of possession. However, we dismissed the
application for lack of jurisdiction because it improperly sought review of a
magistrate court order by this Court and was untimely. See Case No. A15D0107,
dismissed November 20, 2014. In that order, we explained that OCGA § 44-7-56
governs dispossessory actions and requires that an appeal from a dispossessory ruling
be filed within seven days of the date judgment was entered. Nonetheless, the notice
of appeal in the instant action was filed 14 days after the trial court’s order.
Therefore, the appeal is untimely.       For these reasons, this appeal is hereby
DISMISSED for lack of jurisdiction.
      Pursuant to Court of Appeals Rule 15, this Court may penalize a party or an
attorney for filing an application for discretionary appeal that is determined to be
frivolous. Because Grady Roberts has ignored established Georgia law and this
Court’s repeated instruction that an appeal from a dispossessory judgment must be
filed within seven days of the date the judgment was entered, we hereby impose a
penalty of $2,500 for filing this frivolous application. This penalty is imposed against
attorney Grady Roberts, not against applicant The Casher Group, Inc.

                                        Court of Appeals of the State of Georgia
                                                                             01/15/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.